663 S.E.2d 430 (2008)
STATE of North Carolina
v.
Terry GILMORE.
No. 45P07-2.
Supreme Court of North Carolina.
June 11, 2008.
Terry Gilmore, Pro Se.
Robert J. Blum, Special Deputy Attorney General, Locke Bell, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 31st day of March 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."
Upon consideration of the petition filed by Defendant on the 23rd day of May 2008 in this matter for a writ of certiorari, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."